Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
1.          The drawings filed on 03/02/20.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
2.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 3-5, 7, 10-12, 14-16, 18-20, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsui (U.S. Pub. No. 2009/0213364). Hereafter “Matsui”. 
             Regarding Claim 1, Matsui teaches
             a light source, configured to emit a light, (figures 9A-B, light source 11);

               a first wafer holder, comprising a first wafer stage for carrying a first wafer (figures 9A-B, first element 101 are not different from wafer holder.  First stages 103, 104, 105, are not different from a first wafer stage), and a second wafer stage for carrying a second wafer, (figures 9A-B, second stages 103, 104, 105, are not different from a second wafer stage), wherein the first wafer is configured to reflect the first light beam, and the second wafer is configured to reflect the second light beam, (figures 9A-B, light beams 21, 22 reflected from first wafer and second wafer);
              a first optical sensor, configured to receive the first light beam reflected by the first wafer carried by the first wafer stage, (figures 9A-B, first photodetector 7 configured to receive the first light beam 21 reflected by the first wafer 100 via first measurement unit 110); and
              a second optical sensor, configured to receive the second light beam reflected by the second wafer carried by the second wafer stage, (figures 9A-B, second photodetector 7 configured to receive the second light beam 22 reflected by the second wafer 100 via second measurement unit 111).

             Regarding Claims 3, 11, Matsui teaches the first wafer holder further comprises a connecting element, and the first wafer stage and the second wafer stage are connected to each other through the connecting element, (Figures 9A-B, elements 104, 105, 106, are not different from the connecting element).



              Regarding Claims 5, 15, Matsui teaches an optical directional element, wherein the optical directional element is configured to guide the light emitted from the light source to the first optical splitting element, (Figures 9A-B, driving optics 41 is not different from an optical directional element).

              Regarding Claim 7, Matsui teaches an optical amplifier configured to control intensities of the first light beam and the second light beam, (Figures 9A-B, elements 26).

              Regarding Claims 10, 16, Matsui teaches
              an optical module, (figures 9A-B, elements 11, 50, 41 are not different from an optical module);
              at least one wafer holder for carrying a plurality of wafers, (figures 9A-B, element 101 are not different from wafer holder.  Plurality wafers 100), wherein the optical module is configured to emit a plurality of light beams for simultaneously scanning the plurality of wafers carried by the at least one wafer holder, (figures 9A-B, elements 11, 50, 41 are not different from an optical module, element 101 are not different from wafer holder, plurality wafers 100); and


              Regarding Claims 12, 19, Matsui teaches the two wafer stages are configured to be simultaneously movable, (figures 9A-B, two wafer stages 102-105 are configured to be simultaneously movable).

              Regarding Claims 14, 18, Matsui teaches a light source, configured to emit a light, (figures 9A-B, light source 11); an optical splitting element, configured to split the light into the plurality of light beams directed toward the wafers carried by the at least one wafer holder, (figures 9A-B, splitter 14, dividing optics 41, beams 21, 22); and at least one amplifier, configured to control intensities of the plurality of light beams, (figures 9A-B, elements 26).

              Regarding Claim 20, Matsui teaches polarizing at least one of the plurality of light beams before being directed toward a corresponding wafer of the plurality of wafers, (figures 9A-B, elements 14, 15 are not different from polarizers).

Claim Rejections - 35 USC § 103
5.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
6.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

7.          Claim(s) 8, 9, 13, 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsui (U.S. Pub. No. 2009/0213364). Hereafter “Matsui”. 
    Regarding Claim 8, Matsui teaches the first optical splitting element is further configured to split the light into a third light beam directed to the wafer and a fourth light beam directed to the wafer, (figure 7B).  Although Matsui only discloses two wafer holder in figures 9A-B, the modification for the third wafer holder and fourth wafer holder for carrying a third wafer and fourth wafer is well known.  The modification involves only routine skill in the art.

             Regarding Claim 9, Matsui teaches an optical directional splitting unit configured to split the light emitted from the light source into a first portion and a second portion and direct the first portion to the first optical splitting element and direct the second portion to a second optical splitting element, wherein the first portion is split by the first optical splitting element into the first light beam and the second light beam, and the second portion is split by the second optical splitting element into a third light beam and a fourth light beam, (figure 7B, elements 14, 16).  Although Matsui only discloses two wafer holders in figures 9A-B, the modification for the third 

              Regarding Claims 13, 17, although Matsui does not teach receiving surfaces of the two wafer stages for receiving wafers are face to face, or the first wafer holder is flipped upside down; and loading a second wafer to a second wafer stage of the first wafer holder, the shape and loading differences are considered obvious and are not patentable unless unobvious or unexpected results are obtained from these changes.  Additionally, the Applicant has presented no discussion in the specification, which convinces the Examiner that the particular shape of the support means to hold the wafer is anything more than one of numerous shapes a person of ordinary skill in the art would find obvious for the purpose of providing support.  In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that these changes produce no functional differences and therefore would have been obvious.	.

8.          Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsui (U.S. Pub. No. 2009/0213364) in view of Muhr et al. (U.S. Pub. No. 2019/0178808). Hereafter “Matsui” and “Muhr”. 
            Regarding Claim(s) 2, Matsui teaches the first wafer stage comprises a first chuck (figures 9A-B, first chuck 101 of the first beam 21) and the second wafer stage comprises a second chuck, (figures 9A-B, second chuck 101 of the second beam 22), and the first wafer and the second wafer are carried by the first chunk and the second chuck through forces, respectively, (figures 9A-B, first wafer 100 of the first beam 21 and second wafer 100 of the second beam 22).  However, Matsui does not teach electrostatic.  Muhr teaches electrostatic . 

9.          Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsui (U.S. Pub. No. 2009/0213364) in view of Stevens et al. (U.S. Pub. No. 2012/0038910). Hereafter “Matsui” and “Stevens”. 
              Regarding Claim 6, Matsui teaches the optical directional element comprises at least one selected from a group of a reflector unit and an optical fiber, (Figures 9A-B, driving optics 41 is not different from an optical directional element, which comprises reflector 16).  Although Matsui does not teach fiber optics, Stevens teaches this limitation, ([0056, 0099]).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Matsui by having fiber optics in order to transmit light beam efficiently. 

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

		
April 10, 2021
/Tri T Ton/  		
Primary Examiner Art Unit 2877